Exhibit12.1 INVITAE CORPORATION STATEMENT REGARDING COMPUTATION OF RATIOS (in thousands) For the years ended December 31, Earnings (deficiency): Net loss before provision for income taxes $ ) $ ) $ ) $ ) $ ) Fixed charges, as calculated below 29 56 61 Earnings (deficiency) Fixed Charges Interest expense 29 56 61 ) Amortization of debt issuance cost - Estimated interest portion of rental expense - Total fixed charges 29 56 61 Ratio of earnings to fixed charges (1) - Our earnings were inadequate to cover fixed charges for the year ended December 31, 2012,2013, 2014, 2015 and 2016 by $8.6 million, $24.8 million, $47.5 million, $89.8 million and 100.3 million, respectively.
